Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate that part of the Court of Appeals judgment concluding that the defendant’s conviction for first-degree criminal sexual conduct under MCL 750.520b(l)(d)(ii) violates the double jeopardy protections of the United States and Michigan Constitutions, and we remand this case to the Court of Appeals for reconsideration of whether this conviction was based on the same act of penetration as the defendant’s conviction under MCL 750.520b(l)(c), given the manner in which the jury was instructed as to each count after the close of proofs. If, upon reconsideration, the Court of Appeals concludes that no double jeopardy violation occurred, it shall reach and resolve the defendant’s challenge to whether the evidence was sufficient to sustain his conviction under MCL 750.520b(l)(d)(ii).